OPINION *Page 2 
{¶ 1} Defendant Jeremy Harvey appeals a judgment of the Court of Common Pleas of Stark County, Ohio, which convicted and sentenced him for one count of having weapons while under disability, in violation of R.C. `2923.13(A)(2) and/or (A)(3) and one count of participating in a criminal gang, in violation of R.C. `2923.42(A). Appellant assigns a single error to the trial court:
 {¶ 2} "WHETHER THE TRIAL COURT ERRED IN DENYING APPELLANT'S STANDING FOR HIS MOTION TO SUPPRESS."
 {¶ 3} The charges arose when police officers found appellant and three other men in a home containing multiple firearms, drug paraphernalia, gang paraphernalia and drugs. Appellant originally pled not guilty and filed a motion to suppress challenging the search of the home. In response, the State filed a motion challenging the appellant's standing to bring a motion to suppress.
 {¶ 4} After a hearing, the trial court found that the appellant lacked standing to raise a Fourth Amendment claim in a motion to suppress. The trial court found that, at most, the home was used as a place to meet girlfriends and "shack up with them." Accordingly, appellant did not have a legitimate expectation of privacy in the home.
 {¶ 5} After the court overruled his motion to suppress, appellant accepted a plea bargain. Appellant pled guilty to both charges in return for a negotiated sentence of three years.
 {¶ 6} A plea of guilty is a complete admission of guilt. Crim. R. 11(B)(1). A defendant who enters a plea of guilty waives the right to appeal all nonjurisdictional *Page 3 
issues arising at prior states of the proceedings. State v.McQueeney, 148 Ohio App.3d 606, 2002-Ohio-3731, 774 N.E.2d 1228.
 {¶ 7} Appellant does not argue he did not knowingly, intelligently and voluntarily enter his plea of guilty. Accordingly, he waived any challenge to trial court's ruling on his pretrial motion to suppress.
 {¶ 8} The assignment of error is overruled.
 {¶ 9} For the foregoing reasons, the judgment of the Court of Common Pleas of Stark County, Ohio is affirmed.
  Gwin, P.J., Farmer, J., and Wise, J., concur *Page 4
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Stark County, Ohio is affirmed. Costs to appellant. *Page 1